Hoyt, J.
(dissenting). — I am unable to agree with the rule for the construction of pleadings laid down by the majority of the court. It seems to require all the intendments to be brought to the aid of a pleading, when seasonably attacked by demurrer, that would attach after verdict. That such was not the rule at common law is so well settled that it is not necessary to argue the question. It is claimed, however, that this difference of construction has been abrogated by our statute. The provisions of our statute are substantially the same as those of the other code states, and I do not think that such provisions should be construed as going to the extent thus contended for. The rule laid down by the majority of the court is, in my opinion, against public policy, and should not be held to obtain unless such construction of the statute is absolutely necessary. Such rule, once established and understood, would have a direct tendency to encourage a careless and slipshod method of pleading. There would no longer exist any motive for accuracy and clearness of statement on the part of the pleader. In fact, the more blind and uncertain a pleading could be made, the safer it would be for the pleader; for if his pleading is attacked by demurrer, it would be the duty of the court, in the light of the argument had upon the question, to so interpret every ambiguous or uncertain expression as to sustain the pleading, *63rather than to defeat it. The pleader can thus get the benefit of the argument of the other side and of the judgment of the court to guide him in determining what he shall claim for his pleading, instead of having himself to show clearly by the language used what he claims. There is much reason for the application of such rule when applied to the construction of pleadings after verdict. It is highly proper and necessary at that stage of the case that every intendment should bein favor of the pleading; otherwise, the opposite party could lie in wait and get the benefit of the chances of a decision of the jury in his favor, with the right, after such decision, to attack the same, if against him, upon some ambiguity or uncertainty in the pleading. This if allowed, would so tend to manifest injustice that the courts from an early day laid down such a rule as effectively prevented such a course by a party to an action; but when the pleading is attacked seasonably by demurrer, it seems to me that public policy demands, as well as the rights of the parties require, that the pleader should then resolve all ambiguous or uncertain expressions into certainties, and be required to advise the opposite party just what he means by the language used. There are numerous provisions of our statute bearing upon this question, but taken altogether, I think they simply require that all pleadings should be liberally construed and force given to the evident intent of the pleader, regardless of technical accuracy of statement, but that it does not follow therefrom that doubtful or uncertain expressions are to be tolerated, or that the same are to be sustained by every possible intendment, if the other party at the earliest opportunity asks that these doubtful expressions be made certain, and that the pleader show what he intends.
The State of New York, as the original code state, is largely relied upon as a guide in determining to what extent the rules of the common law have been changed by *64code provisions. The code provisions of that state are substantially the same as ours, yet the courts there have continued to recognize the difference of construction which properly obtains before and after verdict. See White v. Spencer, 14 N. Y. 247; St. John v. Northrup, 23 Barb. 26. I think the j udgment should have been affirmed.
Stiles, J., concurs.